UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2007 Commission File Number 0-21513 DXP ENTERPRISES, INC. (Exact name of registrant as specified in its charter) TEXAS 76-0509661 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7272 Pinemont, Houston TX77040 (Address of principal executive offices)(Zip Code) 713/996-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Act). Large accelerated filer []Accelerated Filer [X]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [X] Number of shares outstanding of each of the issuer's classes of common stock, as of July 27, 2007:Common Stock:6,326,089 PART I:FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DXP ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AMOUNTS) June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash $ 15,622 $ 2,544 Trade accounts receivable, net of allowances for doubtful accounts of $1,688 in 2007 and $1,482 in 2006 46,558 40,495 Inventories, net 37,022 37,310 Prepaid expenses and other current assets 784 652 Federal income taxes recoverable - 1,042 Deferred income taxes 1,235 1,087 Total current assets 101,221 83,130 Property and equipment, net 10,508 9,944 Goodwill and other intangibles net of amortization of $1,374 in 2007 and $538 in 2006 30,099 23,428 Other assets 297 305 Total assets $ 142,125 $ 116,807 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 2,318 $ 2,771 Trade accounts payable 22,119 25,706 Accrued wages and benefits 5,509 6,490 Federal income taxes payable 539 - Customer advances 5,659 3,924 Other accrued liabilities 4,717 4,770 Total current liabilities 40,861 43,661 Long-term debt, less current portion 8,131 35,174 Deferred income taxes 2,258 2,242 Minority interest in consolidated subsidiary 12 12 Shareholders' equity: Series A preferred stock, 1/10th vote per share; $1.00 par value; liquidation preference of $100 per share ($112 at June 30, 2007), 1,000,000 shares authorized; 1,122 shares issued and outstanding 1 1 Series B convertible preferred stock, 1/10th vote per share;$1.00 par value; $100 stated value; liquidation preference of $100 per share ($1,500 at June 30, 2007);1,000,000 shares authorized; 15,000shares issued and outstanding 15 15 Common stock, $0.01 par value, 100,000,000 shares authorized; 6,326,089 and 5,124,134 shares issued and outstanding, respectively 63 51 Paid-in capital 54,182 6,147 Retained earnings 37,401 30,303 Notes receivable from David R. Little, CEO (799 ) (799 ) Total shareholders' equity 90,863 35,718 Total liabilities and shareholders' equity $ 142,125 $ 116,807 See notes to condensed consolidated financial statements. 2 DXP ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Sales $ 85,323 $ 69,768 $ 168,954 $ 132,280 Cost of sales 60,812 50,648 119,506 95,807 Gross profit 24,511 19,120 49,448 36,473 Selling, general and administrative expense 18,416 13,851 36,647 26,770 Operating income 6,095 5,269 12,801 9,703 Other income 81 11 99 18 Interest expense (517 ) (480 ) (1,107 ) (843 ) Minority interest in loss of consolidated subsidiary - (1 ) - 20 Income before taxes 5,659 4,799 11,793 8,898 Provision for income taxes 2,242 1,849 4,649 3,446 Net income 3,417 2,950 7,144 5,452 Preferred stock dividend (22 ) (22 ) (45 ) (45 ) Net income attributable to common shareholders $ 3,395 $ 2,928 $ 7,099 $ 5,407 Basic income per share $ 0.61 $ 0.57 $ 1.32 $ 1.08 Weighted average common shares outstanding 5,600 5,115 5,366 5,001 Diluted income per share $ 0.56 $ 0.51 $ 1.20 $ 0.95 Weighted average common and common equivalent shares outstanding 6,111 5,764 5,936 5,726 See notes to condensed consolodated financial statements 3 DXP ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) SIX MONTHS ENDED JUNE 30 2007 2006 OPERATING ACTIVITIES: Net income $ 7,144 $ 5,452 Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation 652 553 Amortization of intangibles 836 - Compensation expense on stock options and restricted stock 250 15 Benefit from deferred income taxes (132 ) (37 ) Gain on sale of property and equipment (8 ) - Minority interest in loss of consolidated subsidiary - (20 ) Tax benefit related to exercise of stock options (2,968 ) (2,993 ) Changes in operating assets and liabilities: Trade accounts receivable (3,910 ) (7,898 ) Inventories 1,477 (6,232 ) Prepaid expenses and other current assets 3,742 (4,825 ) Accounts payable and accrued liabilities (3,816 ) 8,367 Net cash provided by (used in) operating activities 3,267 (7,618 ) INVESTING ACTIVITIES: Purchase of property and equipment (989 ) (1,401 ) Purchase of business (9,377 ) (4,238 ) Proceeds from the sale of property and equipment 8 - Net cash used in investing activities (10,358 ) (5,639 ) FINANCING ACTIVITIES: Proceeds from debt 48,123 55,536 Principal payments on revolving line of credit and other long-term debt (75,707 ) (44,227 ) Dividends paid in cash (45 ) (45 ) Proceeds from exercise of stock options 191 583 Payments for payroll taxes related to exercise of stock options - (146 ) Proceeds from sale of common stock 44,639 434 Tax benefit related to exercise of stock options 2,968 2,993 Net cash provided by financing activities 20,169 15,128 INCREASE IN CASH 13,078 1,871 CASH AT BEGINNING OF PERIOD 2,544 570 CASH AT END OF PERIOD $ 15,622 $ 2,441 See notes to condensed consolidated financial statements. 4 DXP ENTERPRISES INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. DXP Enterprises, Inc. (together with its subsidiaries, the "Company" or “DXP”) believes that the presentations and disclosures herein are adequate to make the information not misleading. The condensed consolidated financial statements reflect all elimination entries and adjustments (consisting of normal recurring adjustments), which are in the opinion of management, necessary for a fair presentation of the interim periods. The results of operations for the interim periods are not necessarily indicative of the results of operations to be expected for the full year. These condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission (the "SEC"). NOTE 2: THE COMPANY DXP, a Texas corporation, was incorporated on July 26, 1996, to be the successor to SEPCO Industries, Inc. (SEPCO). The Company is organized into two segments: Maintenance, Repair and Operating (MRO) and Electrical Contractor. NOTE 3: STOCK-BASED COMPENSATION Adoption of SFAS 123(R) Effective January 1, 2006, the Company adopted the fair value recognition provisions of Statement of Financial Accounting Standard 123(R) “Share-Based Payment” (“SFAS 123(R)”) using the modified prospective transition method. In addition, the SEC issued Staff Accounting Bulletin No. 107 “Share-Based Payment” (“SAB 107”) in March 2005, which provides supplemental SFAS 123(R) application guidance based on the views of the SEC. Under the modified prospective transition method, compensation cost recognized in each quarterly period ended after January 1, 2006 includes: (a)compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS No.123, and (b)compensation cost for all share-based payments granted beginning January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS 123(R). In accordance with the modified prospective transition method, results for prior periods have not been restated. The adoption of SFAS 123(R) resulted in compensation expense for stock options for the six months ended June 30, 2006 and 2007 of $4,400 and zero, respectively, all of which was recorded to operating expenses. Stock Options as of June 30, 2007 No future grants will be made under the Company’s stock option plans.No grants of stock options have been made by the Company since July 1, 2005.As of June 30, 2007, all outstanding options were non-qualified stock options. 5 The following table summarizes stock options outstanding and changes during the six months ended June 30, 2007: Options Outstanding and Exercisable Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Options outstanding at January 1, 2007 311,181 $1.41 4.9 $ 10,156,000 Granted - - Exercised (186,755) .99 Options outstanding and exercisable at March 31, 2007 124,426 2.05 3.81 $4,497,709 Granted - - Exercised (3,200) $1.20 Options outstanding and exercisable at June 30, 2007 121,226 $2.07 3.58 $4,930,877 The total intrinsic value, or the difference between the exercise price and the market price on the date of exercise, of all options exercised during the six months ended June 30, 2007, was approximately $8.0 million. Cash received from stock options exercised during the six months ended June 30, 2007 was $191,000. Stock options outstanding and currently exercisable at June 30, 2007 are as follows: Options Outstanding and Exercisable Range of exercise prices Number of Options Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price $1.00 - $2.50 101,226 2.82 $1.37 $4.53 - $6.72 20,000 7.44 $ 5.63 121,226 3.58 $2.07 Restricted Stock. Under a restricted stock plan approved by our shareholders in July 2005 (the “Restricted Stock Plan”), directors, consultants and employees may be awarded shares of DXP’s common stock.The awards of unvested restricted stock to employees outstanding as of June 30, 2007 vest 20% each year for five years, or 33.3% each year for three years after the grant date.The Restricted Stock Plan provides that on each July 1 during the term of the plan each non-employee director of DXP will be granted 3,000 shares of restricted stock which will vest one year after the grant date.The fair value of restricted stock awards is measured based upon the closing prices of DXP’s common stock on the grant dates and is recognized as compensation expense over the vesting period of the awards. The following table provides certain information regarding the shares authorized and outstanding under the Restricted Stock Plan at June 30, 2007: Number of shares authorized for grants 300,000 Number of shares outstanding under unvested awards 31,698 Number of shares available for future grants 256,302 Weighted-average grant price of outstanding shares $23.39 6 Changes in restricted stock for the six months ended June 30, 2007 were as follows: Number of Shares Weighted Average Grant Price Outstanding at December 31, 2006 43,698 $ 24.45 Granted - - Vested 3,000 $ 18.85 Outstanding at March 31, 2007 40,698 $ 24.87 Granted - - Vested 9,000 $ 31.07 Outstanding at June 30, 2007 31,698 $ 23.39 At June 30, 2007, 12,000 shares were vested under the Restricted Stock Plan.Compensation expense recognized in the six months ended June 30, 2007 and 2006 was $250,000 and $15,000, respectively.Unrecognized compensation expense under the Restricted Stock Plan was $614,000 and $864,000 at June 30, 2007 and December 31, 2006, respectively.As of June 30, 2007, the weighted average period over which the unrecognized compensation expense is expected to be recognized is 37 months. NOTE 4: INVENTORY The Company uses the last-in, first-out ("LIFO") method of inventory valuation for approximately 80 percent of its inventories. Remaining inventories are accounted for using the first-in, first-out ("FIFO") method. An actual valuation of inventory under the LIFO method can be made only at the end of each year based on the inventory levels and costs at that time. Accordingly, interim LIFO calculations must necessarily be based on management's estimates of expected year-end inventory levels and costs. Because these are subject to many forces beyond management's control, interim results are subject to the final year-end LIFO inventory valuation. The reconciliation of FIFO inventory to LIFO basis is as follows: June 30, 2007 December 31, 2006 (in Thousands) Finished goods $ 40,133 $ 39,204 Work in process 2,112 3,030 Inventories at FIFO 42,245 42,234 Less – LIFO allowance (5,223 ) (4,924 ) Inventories $ 37,022 $ 37,310 7 NOTE 5: EARNINGS PER SHARE DATA The following table sets forth the computation of basic and diluted earnings per share for the periods indicated. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Basic: Weighted average shares outstanding 5,600,134 5,114,732 5,366,026 5,001,378 Net income $ 3,417,000 $ 2,950,000 $ 7,144,000 $ 5,452,000 Convertible preferred stock dividend (22,000 ) (22,000 ) (45,000 ) (45,000 ) Net income attributable to common shareholders $ 3,395,000 $ 2,928,000 $ 7,099,000 $ 5,407,000 Per share amount $ 0.61 $ 0.57 $ 1.32 $ 1.08 Diluted: Weighted average shares outstanding 5,600,134 5,114,732 5,366,026 5,001,378 Net effect of dilutive stock options and restricted stock - based on the treasury stock method 91,154 229,131 149,845 304,728 Assumed conversion of convertible preferred stock 420,000 420,000 420,000 420,000 Total 6,111,288 $ 5,763,863 5,935,871 5,726,106 Net income attributable to common shareholders $ 3,395,000 $ 2,928,000 $ 7,099,000 $ 5,407,000 Convertible preferred stock dividend 22,000 22,000 45,000 45,000 Net income for diluted earnings per share $ 3,417,000 $ 2,950,000 $ 7,144,000 $ 5,452,000 Per share amount $ 0.56 $ 0.51 $ 1.20 $ 0.95 NOTE 6: SEGMENT REPORTING The MRO Segment provides MRO products, equipment and integrated services, including engineering expertise and logistics capabilities, to industrial customers.The Company provides a wide range of MRO products in the fluid handling equipment, bearing, power transmission equipment, general mill, safety supply and electrical products categories.The Electrical Contractor segment sells a broad range of electrical products, such as wire conduit, wiring devices, electrical fittings and boxes, signaling devices, heaters, tools, switch gear, lighting, lamps, tape, lugs, wire nuts, batteries, fans and fuses, to electrical contractors. The high degree of integration of the Company’s operations necessitates the use of a substantial number of allocations and apportionments in the determination of business segment information.Sales are shown net of intersegment eliminations.All business segments operate primarily in the United States. 8 Financial information relating to the Company’s segments is as follows: Three Months ended June 30, Six Months ended June 30, MRO Electrical Contractor Total MRO Electrical Contractor Total 2007 Sales $ 84,555 $ 768 $ 85,323 $ 167,421 $ 1,533 $ 168,954 Operating income 5,983 112 6,095 12,641 160 12,801 Income before taxes 5,573 86 5,659 11,686 107 11,793 2006 Sales $ 69,089 $ 679 $ 69,768 $ 130,965 $ 1,315 $ 132,280 Operating income 5,150 119 5,269 9,531 172 9,703 Income before taxes 4,719 80 4,799 8,804 94 8,898 NOTE 7:INCOME TAXES In June 2006, the Financial Accounting Standards Board, (the "FASB") issued Financial Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes”. The interpretation prescribes a recognition threshold and measurement attribute criteria for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company and its subsidiaries file income tax returns in the U.S. federal jurisdiction and various states. With few exceptions, the Company is no longer subject to U. S. federal, state and local tax examination by tax authorities for years prior to 2002.The Company’s policy is to recognize interest related to unrecognized tax benefits as interest expense and penalties as operating expenses.Accrued interest is insignificant and there are no penalties accrued at June 30, 2007.The Company believes that it has appropriate support for the income tax positions taken and to be taken on its tax returns and that its accruals for tax liabilities are adequate for all open years based on an assessment of many factors including past experience and interpretations of tax law applied to the facts of each matter. The Company adopted the provisions of FIN 48 on January 1, 2007.The adoption of FIN 48 did not impact the consolidated financial condition, result of operations or cash flows. NOTE 8:ACQUISITIONS All of the Company’s acquisitions have been accounted for using the purchase method of accounting.Revenues and expenses of the acquired businesses have been included in the accompanying consolidated financial statements beginning on their respective dates of acquisition.The allocation of purchase price to the acquired assets and liabilities is based on estimates of fair market value and may be prospectively revised if and when additional information the Company is awaiting concerning certain asset and liability valuations is obtained, provided that such information is received no later than one year after the date of acquisition. On May 31, 2006, DXP purchased the businesses of Production Pump and Machine Tech.DXP acquired these businesses to strengthen DXP’s position with upstream oil and gas and pipeline customers.DXP paid approximately $8.1 million for the acquired businesses and assumed approximately $1.2 million worth of liabilities.The purchase price consisted of approximately $4.6 million paid in cash and $3.5 million in the form of promissory notes payable to the former owners of the acquired businesses.In addition, DXP may pay up to an additional $2.0 million contingent upon earnings of the acquired businesses over the next five years.The cash portion was funded by utilizing available capacity under DXP’s revolving credit facility. The promissory notes, which are subordinated to DXP’s revolving credit facility, bear interest at prime minus 2%. 9 On October 11, 2006, DXP completed the acquisition of the business of Safety International, Inc.DXP acquired this business to strengthen DXP’s expertise in safety products.DXP paid $2.2 million in cash for the business of Safety International, Inc.The purchase price was funded by utilizing available capacity under DXP’s revolving credit facility. On October 19, 2006, DXP completed the acquisition of the business of Gulf Coast Torch & Regulator, Inc.DXP acquired this business to strengthen DXP’s expertise in the distribution of welding supplies.DXP paid approximately $5.5 million, net of $0.5 million of acquired cash, for the business of Gulf Coast Torch & Regulator, Inc. and assumed approximately $0.2 million worth of debt. Approximately $3.5 million of the purchase price was paid in cash funded by utilizing available capacity under DXP’s revolving credit facility.$2.0 million of the purchase price was paid by issuing promissory notes payable to the former owners of Gulf Coast Torch & Regulator.The promissory notes, which are subordinated to DXP’s revolving credit facility, bear interest at prime minus 1.75%. On November 1, 2006, DXP completed the acquisition of the business of Safety Alliance. DXP acquired this business to strengthen DXP’s expertise in safety products.DXP paid $2.3 million in cash for the business of Safety Alliance.The purchase price was funded by utilizing available capacity under DXP’s revolving credit facility. On May 4, 2007, DXP completed the acquisition of the business of Delta Process Equipment, Inc. DXP paid $10.0 million in cash for the business of Delta Process Equipment, Inc.The purchase price was funded by utilizing available capacity under DXP’s bank revolving credit facility. The allocation of purchase price for all acquisitions completed since June 30, 2006 is preliminary in the December 31, 2006 and the June 30, 2007 consolidated balance sheets.The initial purchase price allocations may be adjusted within one year of the purchase date for changes in the estimates of the fair value of assets acquired and liabilities assumed.The following table summarizes the estimated fair values of the assets acquired and liabilities assumed during 2007 (in thousands): 2007 Cash $ 623 Accounts Receivable 2,153 Inventory 1,189 Property and equipment 227 Goodwill and intangibles 7,362 Assets acquired 11,554 Current liabilities assumed (1,466 ) Non-current liabilities assumed (88 ) Net assets acquired $ 10,000 At December 31, 2006, $17.0 millionand $6.5 million (net of $0.5 million of amortization) of our total purchase price for acquisitions were allocated to goodwill and other intangibles, respectively.Of the amounts allocated to other intangibles at December 31, 2006, $3.6 million was allocated to vendor agreements and $2.9 million was allocated to customer relationships.At June 30, 2007, $18.6 million and $11.5 million (net of $1.4 million of amortization) of our total purchase price for acquisitions were allocated to goodwill and other intangibles, respectively.The $1.6 million increase in goodwill and the $5.1 million increase in other intangibles from December 31, 2006 to June 30, 2007 results from recording the estimated intangibles for the acquisition of Delta Process Equipment and changes in the estimates of intangibles for businesses acquired during 2006.Of the amounts allocated to other intangibles at June 30, 2007, $3.5 million was allocated to vendor agreements, $0.3 million was allocated to agreements not to compete, and $8.0 millionwas allocated to customer relationships.The weighted average useful life for the vendor agreements, agreements not to compete, andcustomer relationships was 20 years, 5 years and 8.3 years, respectively.All goodwill and other intangible assets pertain to the MRO segment. 10 The pro forma unaudited results of operations for the Company on a consolidated basis for the three months and six months ended June 30, 2007 and 2006 assuming the consummation of the purchases as of January 1, 2006 of acquisitions completed in 2006 and 2007 are as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net sales $ 87,152 $ 83,166 $ 175,863 $ 162,397 Net income $ 3,471 $ 3,439 $ 7,334 $ 6,829 Per share data Basic earnings $ 0.62 $ 0.67 $ 1.37 $ 1.36 Diluted earnings $ 0.57 $ 0.59 $ 1.24 $ 1.19 NOTE 9:INCREASE IN CREDIT FACILITY On May 3, 2007, DXP increased the borrowing capacity underits existing bank credit facility to $50 million from $40 million and extended the maturity date to July 31, 2010.All other terms of the existing credit facility remain unchanged. NOTE 10: During June 2007 DXP sold 1,000,000 shares of common stock for gross proceeds of $47 million.Net of expenses, this sale of common stock increased equity by approximately $44.6 million. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, 2007 % 2006 % 2007 % 2006 % (in thousands, except percentages and per share amounts) Sales $ 85,323 100.0 $ 69,768 100.0 $ 168,954 100.0 $ 132,280 100.0 Cost of sales 60,812 71.3 50,648 72.6 119,506 70.7 95,807 72.4 Gross profit 24,511 28.7 19,120 27.4 49,448 29.3 36,473 27.6 Selling, general and administrative expense 18,416 21.6 13,851 19.9 36,647 21.7 26,770 20.2 Operating income 6,095 7.1 5,269 7.5 12,801 7.6 9,703 7.4 Interest expense (517 ) (0.6 ) (480 ) (0.7 ) (1,107 ) (0.7 ) (843 ) (0.7 ) Minority interest in loss of consolidated subsidiary - - (1 ) - - - 20 - Other income 81 0.1 11 - 99 0.1 18 - Income before income taxes 5,659 6.6 4,799 6.8 11,793 7.0 8,898 6.7 Provision for income taxes 2,242 2.6 1,849 2.6 4,649 2.8 3,446 2.6 Net income $ 3,417 4.0 $ 2,950 4.2 $ 7,144 4.2 $ 5,452 4.1 Per share amounts Basic earnings per share $ 0.61 $ 0.57 $ 1.32 $ 1.08 Diluted earnings per share $ 0.56 $ 0.51 $ 1.20 $ 0.95 11 Three Months Ended June 30, 2007 compared to Three Months Ended June 30, 2006 SALES.Revenues for the quarter ended June 30, 2007, increased $15.6 million, or 22.3%, to approximately $85.3 million from $69.8 million for the same period in 2006. Sales for the MRO Segment increased $15.5 million, or 22.4%, primarily due to sales at businesses DXP acquired in 2006 and 2007, and increased sales at our SmartSource locations. Sales by the four businesses acquired in 2006 for up to twelve months after the date of acquisition and thebusiness acquired in 2007 accounted for $13.3 million of the 2007 sales increase.Excluding sales of the acquired businesses, sales for the MRO segment increased 3.1%.Sales for the Electrical Contractor segment increased by $0.1 million, or 13.1%, for the current quarter when compared to the same period in 2006.The sales increase resulted from the sale of more commodity type electrical products. GROSS PROFIT. Gross profit as a percentage of sales increased by approximately 1.3% for the second quarter of 2007, when compared to the same period in 2006.Gross profit as a percentage of sales for the MRO segment increased to 28.6% for the three months ended June 30, 2007, from 27.3% in the comparable period of 2006.This increase can be primarily attributed to increased margins on pump related products sold by the MRO segment. Gross profit as a percentage of sales for the businesses acquired in 2006 and 2007 is higher than the same for the remainder of our business and accounts for a portion of the increase in the gross profit percentage for the MRO segment.Gross profit as a percentage of sales for the Electrical Contractor segment decreased to 39.2% for the three months ended June 30, 2007, from 42.6% in the comparable period of 2006. This decrease resulted from increased sales of lower margin commodity type electrical products. SELLING, GENERAL AND ADMINISTRATIVE.Selling, general and administrative expense for the quarter ended June 30, 2007 increased by approximately $4.6 million when compared to the same period in 2006. The increase is primarily attributed to increased salaries, incentive compensation, employee benefits, payroll related expenses, information technology expenses and $0.7 million of expense for amortization of intangible assets.Salaries have increased partially as a result of increased headcount due to acquisitions and hiring more sales related personnel for the purpose of increasing sales.Incentive compensation has increased as a result of increased gross profit.The majority of our employees receive incentive compensation which is based upon gross profit.Selling, general and administrative expense associated with the four businesses acquired in 2006 accounted for $2.7 million of the $4.6 million increase.As a percentage of revenue, the 2007 expense increased by approximately 1.7% to 21.6% from 19.9% for 2006 as a result of sales increasing less than the expense increased. OPERATING INCOME.Operating income for the second quarter of 2007 increased 15.7% when compared to the same period in 2006.Operating income for the MRO segment increased 16.2% as a result of increased gross profit, partially offset by increased selling, general and administrative expense.Operating income for the Electrical Contractor segment decreased 5.9% as a result of increased selling, general and administrative expense partially offset by increased gross profit. INTEREST EXPENSE.Interest expense for the quarter ended June 30, 2007 increased by 7.7% from the same period in 2006.This increase results from the combination of an approximate 30 basis point increase in market interest rates on floating rate debt and increased debt used to fund acquisitions and internal growth, partially offset by the effect of using proceeds from the sale of common stock to pay off our line of credit during June 2007. Six Months Ended June 30, 2007 compared to Six Months Ended June 30, 2006 SALES.Revenues for the six months ended June 30, 2007 increased $36.7 million, or 27.7%, to approximately $169.0 million from $132.3 million for the same period in 2006. Sales for the MRO Segment increased $36.5 million, or 27.8%, primarily due to sales at businesses acquired in 2006 and 2007, an improved economy and high energy prices. Sales by the four businesses acquired in 2006 for up to twelve months after the date of acquisition and the business acquired on May 4, 2007 accounted for $23.5 million of the 2007 sales increase.Excluding sales of the acquired businesses, sales for the MRO segment increased 9.9%.Sales for the Electrical Contractor segment increased by $0.2 million, or 16.6%, for the six months when compared to the same period in 2006.The sales increase resulted from the sale of more commodity type electrical products. 12 GROSS PROFIT. Gross profit as a percentage of sales increased by approximately 1.7% for the first six months of 2007, when compared to the same period in 2006.Gross profit as a percentage of sales for the MRO segment increased to 29.2% for the six months ended June 30, 2007, from 27.5% in the comparable period of 2006.This increase can be primarily attributed to increased margins on pump related equipment sold by the MRO segment. Gross profit as a percentage of sales for the businesses acquired in 2006 and 2007 is higher than the same for the remainder of our business and accounts for a portion of the increase in the gross profit percentage for the MRO segment.Gross profit as a percentage of sales for the Electrical
